                              UNITED STATES DISTRICT COURT

                             NORTHERN DISTRICT OF CALIFORNIA


 MELISA RIOS,                                       Case No. 19-cv-01957-VC
                Plaintiff,
                                                    DISMISSAL ORDER
         v.

 RITZ-CARLTON HOTEL COMPANY,
 LLC,
                Defendant.


       Because the parties have stipulated to arbitrate all claims and have not identified any

reason to stay the case, this case is dismissed without prejudice.

       IT IS SO ORDERED.



Dated: May 13, 2019
                                              ______________________________________
                                              VINCE CHHABRIA
                                              United States District Judge
